     Case 3:18-cv-00296-LRH-CLB Document 191
                                         190 Filed 05/26/20
                                                   05/22/20 Page 1 of 2



 1    MCDONALD CARANO LLP
      Rory T. Kay (NSBN 12416)
 2     rkay@mcdonaldcarano.com
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    Facsimile: (702) 873-9996

 5    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
 6      alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
 7    New York, New York 10010
      Telephone: (212) 849-7000
 8
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9    Michael T. Lifrak (admitted pro hac vice)
        michaellifrak@quinnemanuel.com
10    Jeanine M. Zalduendo (admitted pro hac vice)
        jeaninezalduendo@quinnemanuel.com
11    Aubrey Jones (admitted pro hac vice)
        aubreyjones@quinnemanuel.com
12    865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
13    Telephone: (213) 443-3000

14    Attorneys for Plaintiff/Counter Defendant
      TESLA, INC.
15

16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF NEVADA

18

19     TESLA, INC.,                                Case No. 3:18-cv-00296-LRH-CBC
                             Plaintiff,
20            v.                                   STIPULATION AND ORDER FOR
                                                   EXTENSION OF TIME TO FILE
21     MARTIN TRIPP,                               REPLIES IN SUPPORT OF
                             Defendant.            MOTIONS FOR SUMMARY
22                                                 JUDGMENT
23                                                 (Second Request)

24

25     AND RELATED COUNTERCLAIMS
26

27

28
     Case 3:18-cv-00296-LRH-CLB Document 191
                                         190 Filed 05/26/20
                                                   05/22/20 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rules IA 6-1 and 7-1,

 2    Plaintiff/Counterdefendant Tesla, Inc. and Defendant/Counterclaimant Martin Tripp, by and

 3    through undersigned counsel, hereby stipulate to and request a mutual one-week extension of time

 4    to file their respective replies in support of their motions for summary judgment. The parties’

 5    motions for summary judgment [ECF No. 154 and ECF No. 155] were filed March 31, 2020, and

 6    the parties’ oppositions [ECF No. 177 and ECF No. 178] were filed May 5, 2020. Per the terms

 7    of a prior stipulation, the replies are currently due on June 2, 2020. The basis for this request is

 8    that counsel for both parties are experiencing the ongoing logistical challenges in their respective

 9    offices brought about by the COVID-19 pandemic. The parties previously requested and were

10    granted a two-week extension of time with regard to filing their replies, and they now seek an

11    additional one-week extension by this stipulation. There is no trial date set, and this extension

12    will not affect any other scheduling deadlines.

13           For the foregoing reasons, the parties stipulate and respectfully request an extension of

14    time until June 9, 2020 to file their respective replies to the motions for summary judgment.

15           DATED this 22nd day of May, 2020.

16     TIFFANY & BOSCO, P.A.                               QUINN EMANUEL URQUHART &
                                                           SULLIVAN, LLP
17
       By: /s/William M. Fischbach                         By: /s/Rory T. Kay
18         Robert D. Mitchell                                 Michael Lifrak
           William M. Fischbach III                           Jeanine M. Zalduendo
19         Camelback Esplanade II                             Aubrey Jones
           Seventh Floor                                      865 S. Figueroa St., 10th Floor
20         2525 East Camelback Road                           Los Angeles, California 90017
           Phoenix, Arizona 85016-4229
21                                                              Rory T. Kay (NSBN 12416)
           10100 W. Charleston Blvd., #220                      MCDONALD CARANO LLP
22         Las Vegas, NV 89135                                  2300 West Sahara Avenue, Suite 1200
                                                                Las Vegas, NV 89102
23         Counsel for                                          Counsel for Plaintiff/Counterdefendant
           Defendant/Counterclaimant
24
                                               ORDER
25
                                                    IT IS SO ORDERED.
26   DATED this 26th day of May, 2020.
     Date:
27                                                  Larry R. Hicks
                                                    UNITED STATES DISTRICT JUDGE
28
                                                  Page 2 of 2
